STATE TREASURY OF THE REPUBLIC OF POLAND April 13, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: REQUEST FOR ACCELERATION OF EFFECTIVENESS The State Treasury of the Republic of Poland (CIK No. 0000079312) Registration Statement under Schedule B (File No. 333-201910) Ladies and Gentlemen: On behalf of the State Treasury of the Republic of Poland (the “Republic”), I respectfully request acceleration of the effective date of the Republic’s Registration Statement under Schedule B, (File No. 333-201910), as amended, to 4:00 pm Eastern Time, on April 15, 2015 or as soon thereafter as practicable. Many thanks for your assistance. Yours faithfully, /s/ Artur Radziwill Name: Artur Radziwill Title: Undersecretary of State in the Ministry of Finance, Republic of Poland
